Exhibit 10.33 Execution Version AGREEMENT THIS AGREEMENT is made and entered into as of the 8th day of September, 2015by and betweenShanghai Wisdom & Wealth Investment & Management Co., Ltd., an entity organized under the laws of the People's Republic of China (" Wisdom & Wealth ") and Armco Metals Holdings, Inc., a Nevada corporation (the " Guarantor "). W I T N E S S E T H : WHEREAS , pursuant to the terms of that certain Notice of Debt Transfer dated October 15, 2014 (the " Debt Transfer Agreement "), the Bank of China Lianyungang Branch approved the transfer of the loan from Armco (Lianyungang) Renewable Metals, Inc., an entity organized under the laws of the People's Republic of China and a wholly-owned subsidiary of the Guarantor (the " Borrower ") of CNY 50 million (the " Loan ") to Lianyungang Chao Yang Construction Development Co., Ltd
